                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT J. KRAUS and                   :     CIVIL ACTION
MARGARET M. KRAUS, h/w                :
                                      :
       v.                             :
                                      :
ALCATEL-LUCENT, ALLEN-BRADLEY :
COMPANY, AMETEK, INC., BBC BROWN :
BOVERI, k/n/a ABB, Inc., BELDEN WIRE :
& CABLE COMPANY, LLC, CBS             :
CORPORATION, formerly known as        :
Westinghouse Electric Corporation,    :
CLARK CONTROLLER CO., ESPEY           :
MANUFACTURING & ELECTRONICS           :
CORP., FORD MOTOR CO., GENERAL :
DYNAMICS, GENERAL ELECTRIC            :
COMPANY, GOULD ELECTRONICS,           :
INC., GTE PRODUCTS OF                 :
CONNECTICUT CORPORATION,              :
HONEYWELL INTERNATIONAL,              :
HONEYWELL, INC., IMO INDUSTRIES, :
INC., formerly known as DeLaval Steam :
Turbine Company, ITT INDUSTRIES,      :
L-3 COMMUNICATIONS, LOCKHEED          :
MARTIN CORPORATION SERVICE            :
COMPANY, METROPOLITAN LIFE            :
INSURANCE CO., MINNESOTA MINING :
AND MANUFACTURING, MOTOROLA           :
SOLUTIONS, NAVCOM DEFENSE             :
ELECTRONICS, NORTHROP GRUMMAN :
NORDEN SYSTEMS, NORTHROP              :
GRUMMAN CORPORATION, PHILIPS          :
NORTH AMERICA, LLC, RAYTHEON,         :
ROCKBESTOS CO., ROCKWELL              :
COLLINS, INC., ROGERS                 :
CORPORATION, SPACE SYSTEMS/           :
LORAL, SQUARE D COMPANY, UNISYS :
and UNITED TECHNOLOGIES               :     NO. 18-2119

                                  ORDER

     NOW, this 27th day of February, 2020, upon consideration of the defendant

Northrop Grumman Corporation’s Motion to Dismiss Plaintiffs’ Fourth Amended
Complaint (Document No. 340) and the plaintiff’s response, it is ORDERED that the

motion is DENIED.




                                           /s/ TIMOTHY J. SAVAGE J.
